OPINION
PER CURIAM.
Judgment affirmed on the opinion of the superior court herein set forth:1
Arctic Structures and National Auto and Casualty Company appealed to the superior court the Alaska Worker’s Compensation Board’s decision of 1 December 1980 which awarded Robert Hardcastle an increase in benefits under AS 23.30.-172 (repealed 1977) and amended AS 23.-30.190(2); both in effect at the time his injury was rated. The appellants asked this court to decide whether AS 23.30.155(1), which was in effect on the date of the injury but repealed at the time of rating, limited the employer’s liability.
Mr. Hardcastle was injured on 19 October 1974 while employed by Arctic Structures. At the time of his injury AS 23.-30.155(1), AS 23.30.172 and AS 23.30.190 were in effect. On 22 May 1975 section .155(1), limiting recovery for permanent partial and temporary total disability to $30,000.00, was repealed and section .190 was amended. Ch. 83, §§ 1 and 5, SLA 1975. On 24 March 1976 Dr. Stover rated Mr. Hardcastle’s injury at a 40% loss in each leg. As of 23 March 1978, Mr. Hardcastle had received a maximum of $30,000.00 for both temporary and total and permanent partial disability. Because of the $30,000.00 limit of AS 23.30.155(1), the carrier discontinued further compensation. In April 1979 Mr. Hardcastle filed an adjusted claim to recover an additional $16,128.00 permitted under the 1975 amended section of AS 23.30.190(2). The Alaska Worker’s Compensation Board granted this adjustment in benefits on 1 December 1980.
This court is not persuaded by appellants’ attempt to distinguish State Workmen’s Compensation Bd. v. Delaney, 615 P.2d 5 (Alaska 1980), from the present case. Delaney is the controlling authority here. Section .172 was in effect both on the date of Mr. Hardcastle’s injury and the date of rating. Section .172 and Hood v. State, Workmen’s Compensation Bd., 574 P.2d 811, 815 (Alaska 1978), require a permanent partial disability to be compensated according to the statutory scheme in effect at the time of the initial rating. Since section .155 (1) was repealed at the time of Mr. Hardcastle’s rating, the employer’s liability is not limited by that statute. Therefore, based upon a thorough review of the parties’ briefs, authorities, and record on appeal, I affirm the Alaska Worker’s Compensation Board’s December 1980 decision awarding Mr. Hardcastle an increase of benefits payable by the employer.
Arctic Structures v. Hardcastle, No. 3 AN-80-8674 C.A. (Alaska Super., Nov. 2, 1981). The judgment is AFFIRMED.
CONNOR, J., not participating.

. Editorial changes have been made.